DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/080,308 application filed October 26, 2020, which is a continuation of U.S. Patent Application Serial No. 16/563,238, now U.S. Patent No. 10,851,310, filed September 6, 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded “[t]o satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9, 11-12, 14-16, 19, and 21 of U.S. Patent No. 10,851,310. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 21 of the patent are more particular and clearly anticipate claim 1 of the application.  The remaining claims recite the same or substantially the same limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 depends from itself when said claim should depend from one of the heater claims.  However, it is not clear which heater claim claim 19 should depend from.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as obvious over Schreib et al (US 8,246,015 B2) in view of Van Der Merwe (US 2014/0011147 A1).
Schreib et al discloses “[a] direct contact steam injection heater that includes a steam diffuser having a plurality of steam diffusion holes that are selectively exposed by a regulating member to control the amount of steam used to heat a liquid. The regulating member is movable within the steam diffuser and the steam diffuser includes a seating member to prevent the flow of steam from the diffuser when the regulating member is in a completely closed, seated position. At least one sealing members selectively exposes the steam diffusion holes in the discharge region of the steam diffuser when the regulating member moves between the open and closed positions. The spacing of the steam diffusion holes along the steam diffuser can be varied depending upon the desired resolution of the steam released as the regulating member moves between its fully closed and fully open position” [abstract].  The regulating member corresponds to the piston plug of the instant application.  Note that Schreib et al discloses “[t]he outer wall 62 of the steam diffuser 58 is generally cylindrical and defines an open interior 70” [column 3, lines 49-51].  The cylindrical walls of the diffuser correspond to the requirement that the diffuser comprises a tubular body.  Additionally, “[t]he steam diffuser 58 includes a discharge region 78 formed in the outer wall 62 slightly above the end wall 74. As can best be seen in FIG. 3, the discharge region 78 extends from a lower end 77 to an upper end 79 that are each generally illustrated by dashed lines in FIGS. 3 and 4. The discharge region 78 includes a plurality of steam diffusion holes 80 that each extend through the outer wall 62 to provide a flow passageway between the open interior 70 of the steam diffuser 58 and the combining region 48 such that steam can flow into the combining region 48 through the steam diffusion holes 80, as illustrated by arrows 82 in FIG. 6” [column 3, lines 54-64].  The discharge region 78 comprising a plurality of steam diffusion holes 80 corresponds to the perforated injection section having outlets in fluid communication with the process stream for injecting the steam.  The combing region 48 is the location where steam and process liquid/slurry are combined.  Schreib et al further teaches “[r]eferring back to FIG. 5, the regulating member 84 includes a first sealing member 121 and a second sealing member 123. The first sealing member is received within groove 124 recessed from the outer surface 108 and extends around the entire outer circumference of the regulating member 84. The second sealing member 123 is received within a similar groove 126. In the preferred embodiment of the invention, both the first sealing member 121 and the second sealing member 123 are resilient, annular rings that include a contact surface 128 that engages the inner surface 122 of the outer wall 62” [column 5, lines 1-7].  Said sealing members, which are annular rings, correspond to the first annular seal and second annular seal.  The sealing members 121 and 123 are located in distal and proximal grooves, respectively, of the regulating member 84 as depicted in, for example, figure 5.  Schreib et al also discloses “both the first sealing member 121 and the second sealing member 123 are components known as glyd rings” [column 5, lines 12-13], which rings correspond to the annular core.  Said sealing members also “include a contact surface 128 that engages the inner surface 122 of the outer wall 62” [column 5, lines 8-10; figure 5], which surface corresponds to the outer portion mounted on the annular core.  It is the position of the Office that the glyd rings, absent evidence to the contrary, are capable of pushing against the contact surface  to facilitate sealing again an inner wall of the diffuser.  Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” [Ex parte Masham, 2 USPQ2d 1647].  Note that it is well known in the art (and, therefore, obvious) that glyd rings may be comprised of polytetrafluoroethylene, and the instant specification clearly discloses “[i]n some  implementations, the annular seals are composed of polytetrafluoroethylene (PTFE)” [paragraph 0037].  
Schreib et al does not explicitly disclose that said direct steam injection heater is for heating a process stream in a bitumen froth treatment operation.
However, Van Der Merwe discloses “[t]wo known techniques for heating bitumen froth are the following: (i) in-line bitumen froth steam heating system comprising direct steam injectors and static mixing devices” [paragraph 0003].  Therefore, it would have been obvious to one of ordinary skill in the art to use the direct steam injection heater of Schreib et al on a process stream in a bitumen froth treatment operation. 

Allowable Subject Matter
Claims 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Schreib et al does not disclose that the sealing members comprise a spring-loaded core.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
June 28, 2022